DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ response and amendment of 30 September 2022 are entered.
	Claims 1-3, 6, 7, 11, 15, 17, 19-21, 24, and 28-38 have been canceled. Claims 4, 5, 8, 9, 10, 12, 14,16, 18, 22, 23, 25-27, and 39-44 are pending. Claims 10, 12, 14, 16, 18, 22, 23, 25-27, 39, and 41-44 are withdrawn. Claims 4, 5, 8, 9, and 40 are being examined on the merits.
	The Restriction requirement of 13 December 2021 remains in effect.
	The objection to the specification is withdrawn in light of the amendment filed 30 September 2022.
	The objection to the drawings is maintained as they contain amino acid sequences of four or more specifically enumerated L-amino acid residues without a SEQ ID NO. 
	The rejection of claims 4, 5, 8, 9, and 40 under 35 U.S.C. 103 as being unpatentable over Song and Walensky is maintained, with the Examiner’s response found below.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. See Figures 1A and 10.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 8, 9, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Cell Reports 1:665-675, published 28 June 2012, hereafter referred to as Song) and Walensky L and Bird G (J. Med. Chem. 57:6275-6288, published 19 February 2014, hereafter referred to as Walensky).
The Examiner notes that the claims recite a stapled alpha helix comprising at least 70% identity to one of SEQ ID NOs: 1-64 and containing 1-3 hydrocarbon staples. Given the election of SEQ ID NO: 44, the Examiner interprets the instant claims to require one staple to fit with the i, i+7 motif found in the disclosed SEQ ID NO. Given the comprising language, the Examiner also interprets the open-ended nature of the claim to allow for additional residues at the N- and/or C-terminus of SEQ ID NO: 44 and still read upon the claim as long as the staple is present between the disclosed i, i+7 position.
	The Song art discloses the structure of the murine FOXP3 leucine zipper being comprised of an antiparallel dimer containing a coiled-coil motif (see e.g. Figure 1A). Song discloses that there is a high level of identity with the human FOXP3 sequence (see e.g. Figure 1B). Figure 1B demonstrates that a number of residues are highly conserved within the structure, with those at positions 232, 235, 240, 243, 247, 256, and 257 being unique to FOXP3 as compared to FOXP1 or FOXP2 (see e.g. Figure 1B). The sequence of human FOXP3 of Song reads upon SEQ ID NO: 44 as well as SEQ ID NO: 10.
	The difference between Song and the claimed invention is that Song does not teach or suggest introduction of a hydrocarbon staple within the leucine zipper.
	Walensky describes techniques to reinforce alpha-helical structure (see e.g. p.6275 Col.1). Walensky describes using hydrocarbon stapling at i, i+4 or i, i+7 positions (see e.g. p.6277 Col.1). Walensky indicates that know the intended peptide for stapling actually forms an alpha-helix is especially useful in design. Walensky illustrates the use of specific length hydrocarbon-modified amino acids to lead to stapling in a helix (see e.g. Figure 3A). Walensky advocates the use of “staple scanning” by sampling all staple positions on a helix (see e.g. p.6277 Col.2 to p.6278 Col.1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Song FOXP3 alpha-helix within the leucine zipper could serve as a starting point for stabilization through the techniques described by Walensky. The Walensky art advocates for “staple scanning”, which would lead one of ordinary skill in the art to place staples along the entire length of the FOXP3 helix, including preparing i, i+7 staple as found in the elected SEQ ID NO: 44. This is also supported by the Song art demonstrating through structural biology that a helix forms in the FOXP3 sequence, which Walensky advocates as an advantageous step prior to staple scanning. The scanning also leads to placement of the i, i+4 staples along the length of SEQ ID NO: 10. Accordingly, one of ordinary skill is given a rationale to place hydrocarbon staples along the length of the FOXP3 leucine zipper, and as a result of investigating both i, i+4 and i, i+7 staples along the helix produce a construct comprising SEQ ID NO: 44 including the hydrocarbon staple at residues 16 and 23. There would have been a reasonable expectation of success because Song already provides the structure of the helix, which Walensky indicates is preferable to guessing on helical structure, and Walensky advocates for a stapling scheme that results in a stapled helical peptide comprising SEQ ID NO: 44 or any based upon SEQ ID NO: 10 and i, i+4 or i, i+7 staples. As Walensky indicates that such stapling techniques are established, there is a further expectation of success. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claim 5, the SAH peptide of Song and Walensky would contain a sequence that is 100% identical to SEQ ID NO: 44.
	With respect to claim 8, the Walensky art provides for both i, i+4 and i, i+7 staples, including where the stapling of SEQ ID NO: 44 is replicated.
With respect to claim 9, the amino acids utilized to form the staple in Walensky are non-natural modified amino acids.
	With respect to claim 40, Walensky describes that the goal is to reinforce structure but solubility is also important (see e.g. p.6279 Col.1). Walensky notes that stapled constructs should be dissolved in water, or alternatively dissolve in DMSO prior to dilution into aqueous buffers (see e.g. p.6279 Col.1). Therefore, Walensky describes preparation of a pharmaceutical composition.
Response to Arguments:
	The Applicants argue that while the Examiner has interpreted the claim to allow for residues at the N- and C-terminus, the claims recite a SAH peptide. The Applicants argue a peptide is defined as being about 50 residues or less. The Applicants argue that since the claims recite a “peptide comprising…” that overall length must be about 50 residues. 
	The Examiner acknowledges the definition of “peptide” as found in the specification. The Examiner argues that the “comprising” language still leaves the peptide as open-ended, i.e. there is nothing in the claim itself that necessarily limits the length to 50 residues total. Disregarding this point, as found above the Song art sets forth smaller portions of the FOXP3 peptide that are of interest to the skilled artisan and would be about 50 residues in length. For instance, while the overall peptide is 80 residues in length, the Song art also highlights the leucine zipper motif as being residues D224-K262, which falls within the about 50 residues (see p. 666 Col.1). Even considering the additional zinc finger motif of residues V197-L223, the overall peptide would still be about 50 residues. Since Song highlights the coiled-coil region specifically, and this encompasses residues 221-261, one of ordinary skill would still produce a peptide of about 50 residues in length (see Figures 1A and 1B). 	The Applicants argue Song does not teach or suggest a peptide as in the claims. The Applicants argue Walensky does not overcome this deficiencies. The Applicants argue a lack of motivation to select the claimed sequences, nor a reasonable expectation of success. 
	The Examiner disagrees on the merits of Song as argued above. The Examiner agrees that Walensky does not teach the base peptide as claimed, as this is provided by Song, with Walensky providing the rationale and method for introducing staples along a helix. The Examiner argues that Song in highlighting the coiled-coil region has provided motivation to select the claimed sequence, and since Walensky provides explicit teachings on applying staples to helical peptides there is a reasonable expectation of success in introducing such staples into the Song peptides.
	The Applicants’ arguments have been considered but are not persuasive. The rejection is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/
Patent Examiner, Art Unit 1658                                                                                                                                                                                                        

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658